Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
	Claims 10-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant's election with traverse of Species I, claims 1-12 drawn to a transistors claims is acknowledged.  The traversal is on the ground(s) that the subject matter of all claims 1-20 is sufficiently related that a thorough search for the subject matter of any one group of the claims would encompass a search for the subject matter of the remaining claims.  This is not found persuasive because claims 13-20 would require further search and for the reason of the last Office Action.  The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
	The information disclosure statement filed 6/12/20 has been considered.

Oath/Declaration
	Oath/Declaration filed on 6/12/20 has been considered.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “wherein the second region of semiconductor material has a second width, less than or equal to the first width, extending in the first direction” in claim 1 is being indefinite because it is unclear how “the second region of semiconductor material has a second width, less than or equal to the first width, extending in the first direction” because based on the figure 4, the second region is always greater than the first region.
The limitations “a third region of semiconductor material” in claims 9-10, “a fourth region of semiconductor material” in claim 10 are being indefinite because it is unclear where the third region and the fourth region are located.  The drawings are only shown the first and second semiconductor regions (see figure 4).
Claims 11-12 recites the limitation "the third width" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Admitted Prior Art of the Instant Invention.
Referring to figures 2-3, the Admitted Prior Art teaches a transistor, comprising: 
control gate isolated from a first region of semiconductor material having a first conductivity type (340); 
a first source/drain region having a second conductivity type different than the first conductivity type and formed in the first region of semiconductor material (346 on the left); 
a second source/drain region having the second conductivity type and formed in the first region of semiconductor material (346 on the right); and 
a second region of semiconductor material (338) having the first conductivity type in contact with the first region of semiconductor material (340), wherein the first region of semiconductor material (340) is between the control gate (over the layer 340) and the second region of semiconductor material (338); 
wherein the first region of semiconductor material (340) has a first width extending in a first direction from the first source/drain region to the second source/drain region; and 

	Regarding to claim 2, the second conductivity type is opposite the first conductivity type (see paragraph# 36).
	Regarding to claim 3, the first conductivity type is an n-type conductivity and wherein the second conductivity type is a p-type conductivity (see paragraph# 36).
	Regarding to claim 4, the second width is less than the first width (see 112 rejection above, also figure 3 is similar to the instant invention figure 4).
	Regarding to claim 5, the first region of semiconductor material comprises a first dopant species, and wherein the second region of semiconductor material comprises a second dopant species (see paragraph# 36). 
Regarding to claim 6, the first dopant species and the second dopant species are a same dopant species (see paragraph# 36).
	Regarding to claim 7, the first dopant species and the second dopant species each comprise an element selected from a group consisting of arsenic, antimony, phosphorus and boron (see paragraph# 37).	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893